         Case 1:19-cv-01338-AWI-JLT Document 39 Filed 04/09/21 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA


 EARNEST S. HARRIS,                               Case No. 1:19-cv-01338-AWI-JLT (PC)

                       Plaintiff,                 ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM FOR REMOTE
 v.                                               APPEARANCE OF EARNEST S.
                                                  HARRIS, CDCR NO. H-63617

 D. NEVE,                                         DATE: MAY 13, 2021
                                                  TIME: 10:00 A.M.
                       Defendant.

        Earnest S. Harris, CDCR No. H-63617, a necessary participant in a settlement conference
on MAY 13, 2021, is confined at California State Prison, Corcoran, in the custody of the warden.
To secure the inmate’s attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum
issue commanding the custodian of the prison to produce the inmate before Magistrate Judge
Jennifer L. Thurston, U.S. District Court, Eastern District of California, by Zoom
videoconference on MAY 13, 2021, at 10:00 A.M.

                         ACCORDINGLY, THE COURT ORDERS:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the warden to produce the inmate named above, by Zoom videoconference, to
participate in a settlement conference before Magistrate Judge Jennifer L. Thurston on the date
and time above, until completion of the conference or as ordered by the court. Zoom
videoconference connection information will be provided to defendants’ counsel.

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of California State Prison, Corcoran

        WE COMMAND you to produce the inmate named above to testify
before Judge Thurston on the date and time above, by Zoom videoconference,
until completion of the proceedings or as ordered by the court.

       FURTHER, you are ordered to notify the court of any change in
custody of the inmate and to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

      Dated:   April 9, 2021                          _ /s/ Jennifer L. Thurston
                                             CHIEF UNITED STATES MAGISTRATE JUDGE
